Citation Nr: 9906324	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-26 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to non-
service-connected pension benefits based on permanent and 
total disability for pension purposes.  A hearing was held 
before the undersigned Member of the Board of Veterans' 
Appeals sitting in Montgomery, Alabama, on November 19, 1998.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has been diagnosed with a severe lower back 
disorder with severe spinal stenosis, nerve root compression, 
severe traumatic arthritis and gout.  An examination of which 
found the veteran to be unable to bend, twist, or stoop. 

3.  The veteran has been diagnosed with a severe right knee 
disorder with a history of arthroscopies including shaving of 
the patella, femoral condyles, and tibial plateau, and a 
partial medial and lateral meniscectomy.  Orthopedically, no 
significant improvement is expected, a total knee replacement 
is indicated.  

4.  The veteran has been diagnosed with severe gouty 
arthritis and a gout disability in his left ankle.  

5.  The veteran has been diagnosed with hypertension with 
edema.  

6.  The veteran has been diagnosed with gastroesophageal 
reflux disease that requires him to sleep sitting up.  

7.  The veteran is 56 years old and has a seventh grade level 
education, with three months of business administration 
coursework.  The veteran reported that he last worked in 1994 
in construction.

8.  The veteran's disabilities are shown to be of such 
severity as to permanently preclude the performance of all 
types of substantially gainful employment with consideration 
given his age and educational experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are met.  38 U.S.C. §§ 1155, 1502, 1521, 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 3.323, 3.340, 
3.342, 4.7, 4.15, 4.16, 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 
4.27 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for pension benefits is "well grounded" 
within the meaning of 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998).  He has presented a claim that is plausible. All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998).

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  He served 
on active duty for a period of ninety days or more during a 
period of war.  38 U.S.C. §§ 101(11), (29); 1521(a), (j)(1) 
(West 1991 & Supp. 1998).  Furthermore, based on the 
veteran's July 1996 VA Form 21-527, Income-Net Worth and 
Employment Statement, and his testimony at his personal 
hearing in November 1998, he appears eligible for pension 
under the statutory income and net worth criteria applied to 
VA pension benefits.  38 U.S.C. §§ 1521, 1522 (West 1991& 
Supp. 1998).  Therefore, the issue before the Board is 
whether the veteran is permanently and totally disabled for 
VA pension purposes within the meaning of governing law and 
regulations.  38 U.S.C. §§ 1155, 1502, 1521, (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321, 3.323, 3.340, 3.342, 4.15, 
4.16, 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 4.26, 4.27, 4.71a 
(1998).

In Brown v. Derwinski, 2 Vet.App. 444 (1992), the United 
States Court of Veterans Appeals (Court) observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet.App. at 446; Talley v. Derwinski, 2 Vet.App. 282 
(1992); 38 U.S.C. § 1502(a)(1)-(2) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(2), 4.17 (1998).

The two ways that permanent and total disability can be shown 
under the law are:  (1) the veteran must be unemployable as a 
result of a lifetime disability (the "subjective" standard 
which is based on the disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated); or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (the "objective" standard which is based 
on the percentage ratings assigned for each disability from 
VA's Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployablility in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C. § 1502(a)(1), (2) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 
3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19 (1998); Brown, 2 
Vet.App. at 446.

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis pursuant to 38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (the subjective standard).  
See Roberts v. Derwinski, 2 Vet.App. 387, 390 (1992) (whether 
a permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).

In this case, the RO evaluated the veteran according to the 
"objective" or "average person" standard.  38 U.S.C. § 
1502(a)(1) (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.16(a), 
4.17 (1998).  The RO assigned a rating for each disability in 
accordance with the Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (1998); Roberts, 2 Vet.App. at 390, citing 38 
C.F.R. §§ 3.340(a), 4.15, 4.17 (before a determination can be 
made as to whether a total and permanent disability rating 
for pension purposes is warranted, "an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.").  However, the Board finds that the ratings 
assigned by the RO were not appropriate for the degree of 
impairment shown by the evidence for the veteran's low back 
and right knee disabilities.  

With regard to the veteran's back disorder, the Board notes 
that the RO first assigned a 10 percent rating for a 
combination of the veteran's back and left hip disorders 
under Diagnostic Code 5003, which evaluates degenerative 
arthritis.  In a subsequent rating, a 20 percent evaluation 
was assigned, and in yet another rating, the veteran's 
disorders were separately rating as 10 percent disabling, his 
back under Diagnostic Code 5293, which evaluates 
intervertebral disc syndrome, and Diagnostic Code 5003 for 
minor arthritic changes in his left hip.  

A December 1996 VA x-ray examination report noted that the 
veteran had a history of left hip pain and left foot 
numbness, and listed an impression of left lateral herniated 
nucleus populous at L3-L4 with foraminal compromise.  A 
letter from the West Mobile Orthopedic Center noted that the 
veteran had been treated, in pertinent part, for severe 
degenerative disc disease with L3-4 disc syndrome with 
radiculopathy and spinal stenosis.  The letter also shows 
that the veteran exhibited severe back pain that went down 
into the hip and left leg with numbness going down into the 
foot, that the report of a CT scan dated December 1996 
documented a focal disc at L3-4 on the left, that the report 
of a myelogram CT scan of the lumbar spine dated March 1997 
revealed very narrow spinal canal at L3-4 and L4-5 with disc 
material lateral recess at L3-4 and nerve root compression, 
and that a report of an MRI of the lumbar spine also dated 
March 1997 showed osteoarthritic changes of the lumbar spine 
with focal disc herniation and bulging of several discs.  The 
examiner continued "[the veteran] has a poor prognosis for 
improvement in the future, and is expected instead to 
continue to deteriorate.  He can do no bending, twisting, 
pulling, stooping, squatting, kneeling or climbing due to his 
physical condition of severe spinal stenosis, nerve root 
compression, severe traumatic arthritis and gout.  I think 
[that] the patient is 100% totally and permanently disabled 
from performing any type of work activities."  

A second letter from the same examiner, dated August 1998, 
repeats the diagnosis of severe lumbar degenerative disc 
disease at L3-4, disc syndrome with radiculopathy and spinal 
stenosis.  The letter also concludes: "He is 100% totally 
and permanently disabled from performing any type of gainful 
employment.  

Under Diagnostic Code 5293 pronounced intervertebral disc 
syndrome which contemplates symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief is evaluated as 60 percent disabling.  A 
40 percent rating contemplates severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief, while a moderate disorder contemplates a 20 percent 
rating, and a mild disorder, 10 percent.  The Board 
determines that the veteran's back disorder most closely 
approximates a 40 percent rating under those criteria.  That 
is, the evidence does not demonstrate a demonstrable muscle 
spasm, an absent ankle jerk, or other neurological findings 
that more closely approximate a pronounced disorder.  

In addition to the veteran exhibiting a "severe lumbar 
degenerative disc disease at L3-4, disc syndrome with 
radiculopathy and spinal stenosis", the Board also notes 
that the veteran can do no bending, twisting, pulling, or 
stooping, that is, he has also has severe limitation of the 
lumbar spine, so that a 40 percent rating alternatively be 
appropriate under Diagnostic Code 5292.  

The veteran also has a knee disorder that has been 
alternatively rated as 10 and 20 percent disabling under 
Diagnostic Codes 5003-5257 and 5257, in rating decisions 
dated May and August 1997, respectively.  The March 1997 West 
Mobile letter shows that the veteran was also diagnosed with 
severe post-traumatic arthritis of the right knee subsequent 
to sustaining a work related injury, and that the veteran 
underwent an arthroscopy procedure in 1985.  The letter 
showed that the veteran's objective examination dated June 
1996 revealed popping, clicking and pain under the knee cap 
with fluid on the knee, subsequent to a flare-up, while the 
report of an x-ray examination showed joint space narrowing 
and arthritic changes behind the knee cap in the 
patellofemoral joint.  An MRI dated July 1996 conclusively 
showed severe degenerative arthritis, joint effusion, and 
medial deviation of the patella.  A videoarthroscopy of the 
right knee was performed in August 1996.  The examiner stated 
that "[the veteran] continues with severe radicular pain in 
the knee", despite extensive physical therapy and cortisone 
injections.  A report of an x-ray examination dated March 
1997 showed some moderate joint space collapse with severe 
arthritic changes, additionally, "[h]e will eventually need 
to undergo a total right knee replacement in the future."  

The August 1998 letter shows that the veteran was being 
treated for post-operative arthroscopy of the right knee 
"with shaving of the patella, femoral condyles and tibial 
plateau, for severe Grade III to IV changes, partial medial 
and lateral meniscectomy."  The letter concludes 
"orthopaedically, [he] is not expected to make any 
significant improvement in the future[, and is] 100% totally 
and permanently disabled from performing any type of gainful 
employment.  

This evidence is sufficient to show that the disability 
exhibited by the veteran is deemed to be the functional 
equivalent of severe knee impairment under Diagnostic Code 
5257, which contemplates a 30 percent rating.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995). 

The veteran is also non-service-connected for gout of the 
left ankle, a left hip disorder, hypertension, and 
gastroesophageal reflux disease, each evaluated as 10 percent 
disabling, and is assigned a noncompensable rating for a 
right hand and thumb injury.  The Board determines that these 
disorders were not improperly evaluated, thus the issue now 
turns to whether the veteran has meet the percentage 
requirements of the regulations governing pension benefits.  
The disabilities and their corresponding ratings are as 
follows: low back disorder, 40 percent; right knee 
impairment, 30 percent; left ankle gout disorder, 10 percent; 
left hip disorder, 10 percent; hypertension, 10 percent; 
gastroesophageal reflux disease, 10 percent; and a right hand 
and thumb injury, zero percent.  Thus, after application of 
the combined rating table and bilateral factor for the 
veteran's right knee and left ankle disorders , the 
appropriate combined rating for the veteran's disorders is 80 
percent.  

In addition, because the veteran's back disorder most closely 
approximates a 40 percent rating, the veteran's disability 
ratings meet the numerical criteria for a total disability 
rating under the objective standard and the criteria set 
forth in 38 C.F.R. § 4.16(a) (1998).  That is, he has one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating up to 70 
percent or more.  Therefore, the Board determines that the 
veteran meets the requirements for a permanent and total 
disability rating under the objective standard of the 
regulation, and that a permanent and total disability rating 
for pension purposes is warranted.  



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the regulations 
governing the disbursement of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

